Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 1 of 15




                     EXHIBIT 11
      Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 2 of 15
                                                                             Alcatel-Lucent @
                                                                             Enterprise




Alcatel-Lucent
OmniSwitch 9900 Series
Modular LAN Chassis


The Alcatel-Lucent OmniSwitch ®9900
series Modular LAN chassis platform is a
high-capacity, high-performance modular
Ethernet LAN switch that is field-proven in
enterprise and data center environments.
As the Omni Switch 9900 series runs on
the Alcatel-Lucent Operating System
(AOS), a state-of-the-art programmable
operating system designed for Software-
Defined Networking (SON), it delivers
uninterrupted network uptime with non-
stop Layer-2 and Layer-3 forwarding.




The omniSwitch 9900 is a high density, multi Terabit modular platform. The platform can
linearly scale switching capacity with virtual chassis technology providing tens of Terabit
of aggregate switching capacity. In particular its modular design provides investment
protection allowing for scaling out with future inline upgrades offering high density
1G/2.5G/5G/1 OG/25G/ 40G/50G/1 OOG interfaces.

The omniSwitch 9900 series is ideally suited for enterprise core, aggregation and edge
environments. Its resilient platform architecture providing control plane and data plane
redundancy together with unparalleled scalability helps meet demanding resiliency and
throughput requirements for evolving enterprises of all sizes.The omniSwitch 9900 series
offers a broad range of modules supporting 1 GigE, 10 GigE and 40/100 GigE ports in an
11-RU chassis form factor, and it offers highest 1 GigE/lOGigE port density in its class.

The omniSwitch 9900 offers the highest density of Power over Ethernet (PoE) in its class,
scaling up to 10800 w of inline PoE power. The gigabit and multi-gigabit PoE line card supports
8 ports of HPoE (75 W) and 40 ports of 802.3at PoE (30 W) . All POE-enabled ports are IEEE
802.3af/at compliant.




Datasheet
Alcatel -Lucent OmniS w itch 9900 Series


                                                                                     WSOU-AR1STA00001677
      Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 3 of 15



The omniSwitch 9900 leverages an energy-efficient model with leading low power consumption ,
making it an efficient and versatile switch.

The Alcatel-Lucent Enterprise Intelligent Fabric technology is also enabled on the omniSwitch
9900 Modular LAN chassis. The technology brings true network flexibility ensuring business
agility. It not only delivers a resilient, high-capacity infrastructure, but it also delivers automated
deployment and self-healing network capabilities to reduce overhead in IT operations. The
technology platform is built upon standard IEEE protocols and key innovations such as Shortest
Path Bridging (802.laq/SPB-M) for bridged and routed services, Multiple VLAN Registration
Protocol (MVRP), dynamic Virtual Network Profiles (vNP), 802.3ad/802.1AX (LACP) and Auto-
Fabric for automatic protocol and topology discovery.

Benefits
• Modules provide very low latency for high-performance server clusters and core connectivity
  over QSFP+, SFP+, OAC or CAT 5/6.
• outstanding performance when supporting real-time voice, data, storage and video
  applications for converged scalable networks
• Modular slots offer versatility in terms of lOOGigE QSFP28, 40 GigE QSFP+, 10 GigE SFP+ ,
  10 G Base-T and 10;100;1000Base-T ports.
• Each QSFP port is capable of operating as 40 GigE or 4x10 GigE.
• Each QSFP28 port is capable of operating as 40/100 GigE or 4x10/25 GigE.
• Hardware resiliency maximizes uptime for converged mission-critical networks.
• Software virtualization, the Chassis Management Module (CMM) control plane and data plane
  management are virtualized and execute as virtual machines, enabling high availability during
  upgrades and/or during unexpected network failures.
• The omniSwitch 9900 virtual chassis further increases system redundancy, resiliency and
  high availability while simplifying deployment, operations and management of the network.
• Embedded SON integration to control virtual network profiles and policy management
• Built-in dynamic and automated policy enforcement
• Policy enforcement engine fully open for external control through RESTful northbound APls
  for automation and integration of innovative applications
• out-of-the-box flexible fabric architecture designed to automate and simplify the end-to-end
  deployment of campus, data center, and cloud-based services
• Prevents human mistakes by automating standardized and replicable configurations
• Prevents host address explosion and flooding with built-in SLA service support at low capital
  and operating costs, and based on interoperable proven standards
• Optimizes/simplifies Layer-2 and Layer-3 network designs and reduces administration
  overhead while increasing network capacity with resilient multipath active-active dual homing
  multi-chassis support
• out-of-the-box Auto-Provisioning to simplify installation and service provisioning
• With its advanced PoE capabilities and high density of PoE ports, the omniSwitch 9900
  is ideal for converged campus deployments, as it offers deployment flexibility, simplifies
  the wiring and reduces the time to deploy edge devices such as VoIP phones, surveillance
  cameras, 802.1 lac access points, and emerging devices that require more than 30 W, such as
  video displays, a small network switch or a thin virtual desktop infrastructure (VOi) client.
• Unified Access and application-fluent networks provide simplified network architecture with
  automated controls and enhanced security for both wired and wireless users. Offers enhanced
  management and security for reduced operational complexity costs.



Datasheet
Alcatel -Lucent OmniSwitch 9900 Series


                                                                                        WSOU-AR1STA00001678
      Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 4 of 15



• User network profiles add intelligence to the network to automatically adapt as users move
  around the corporation without compromising the security
• With its advanced capabilities, the omniSwitch 9900 brings enhanced performance when
  supporting real-time voice, data and video applications.
• Provides consistent and secure user experience when applications and services are accessed
  from wired or wireless end devices
• Offers flexible deployment options and enables the network for BYOD deployments and
  zero-touch guest management
• Supports dynamic change of authentication (CoA) and enforces traffic remediation or
  restriction for non- compliant devices
• Provides control and increased security over corporate data/applications for the mixed
  personal and corporate environment for improved visibility and control for IT
• Opens the door for fast deployment of new network services that meet employees' needs
  to continuously adopt new applications that support the business
• The support of SON reassures customers that their investment helps them prepare for the
  future and enables interoperability with third-party solutions.

Features
• Wire-rate non-blocking switching and routing performance for Ethernet at 40/100 GigE,
  10/25 GigE and 10/100/1000 Base-T speeds
• High port density in 11-RU .
  • Up to 288 10/100/lOOOBase-T triple speed ports
  • Up to 288 lOOOBase-X ports
  , Up to 248 SFP+ ports. Capable of 1 GigE/10 GigE
  • Up to 248 10 G Base-T ports. Capable of 1 GigE/10 GigE
  • Up to 88 1/2.5/5/10 G Base-T ports
  • Up to 4 QSFP+ ports. Capable of 40 GigE or 4x10GigE
  • Up to 40 QSFP28 ports. Capable of 40/100 GigE or 4x10/25 GigE
• Resilient hardware system and highly available virtualized software architecture
• Up to two switches can be connected using virtual chassis technology to create a single
  chassis-like entity with up to 480 10 GigE ports and 480 GigE ports
• Integral operating system advanced functions: Quality of service (QoS), access control lists
  (ACLs), Layer-2/Layer-3 switching, virtual LAN (VLAN) stacking and 1Pv6
• Intelligent policy control through OpenFlow 1.3.1/1.0
• Hardware virtual routing and forwarding (VRF) support for VRF-lite and IPVPN
• scalable network virtualization architecture with guaranteed service Level Agreement (SLA)
  delivery over standard Ethernet fabric: Auto-Fabric IP routing for routed backbone and access
  provisioning, Shortest Path Bridging (SPB) for bridging and routed services, Edge Virtual
  Bridging (EVB), Multiple VLAN Registration Protocol (MVRP) and dynamic Virtual Network
  Profiles (VNP)
• zero-touch provisioning and network automation with out-of-the-box plug- and-play
  Auto-Fabric for automatic protocol and topology discovery. Protocol auto-discovery and
  self-provisioning works with any Ethernet device that supports standard IEEE protocols
  such as 802.laq (Shortest Path Bridging Media Access control, SPBM), 802.lak (MVRP),
  802.3ad/802.1AX (Link Aggregation control Protocol, LACP). Auto-Fabric operation extends
  to IP routing protocol provisioning and IP onboarding.




Datasheet
Alcatel -Lucent OmniSwitch 9900 Series


                                                                                  WSOU-AR1STA00001679
      Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 5 of 15



• on POE-enabled network interface modules:
  • IEEE 802.3af and 802.3at compliant PoE of 30 w per port on all ports
  • Up to 75 w of PoE (High Power-over- Ethernet, HPoE) per port on first eight ports
  • Capacity to deliver 1800 w of PoE power
• Advanced Unified Access features providing application fluency in converged campus
  networks:
  • Integrated policy with dynamic User Network Profiles (UNP)
  • Extensive security features for network access control (NAC), policy enforcement and attack
    containment
  • session Initiation Protocol (SIP) fluency to provision and monitor QoS treatment of SIP flows
  • AirGroup™ Network services for Bonjour®speaking devices
• Enables deployment of comprehensive and secure bring-your-own-device (BYOD) services in
  enterprise networks:
  • Advanced guest management capabilities
  • Device onboarding and automated IEEE 802.lx provisioning
  • Device posture/health check and fingerprinting
  • Application management
• The omniSwitch 9900 is SON-ready:
  • comprehensive northbound RESTful API to the entire AOS feature set.
  • API offers access to all AOS command line interface (CLI) commands and management
    information base (MIB) structures
  • AOS-embedded scripting capabilities supporting Python®and Bash programming
  • OpenFlow™ 1.0/1.3
  • Openstack®neutron plugin

OmniSwitch 9900 chassis and interface modules
The omniSwitch 9900 family offers high-performance and very low latency Layer-2/Layer-3
switching. The chassis has a 11-RU form factor with four power supply bays and fan trays for
front-to- back airflow. Available interfaces vary from 100 GigE, 40 GigE, 25 GigE, 1/10 GigE,
1/lOG Base-T and 10;100;1000Base-T. The chassis management module has built-in 2x 40
GbE ports; each port can also be used as 4x 1/10 GbE with splitter cables. The omniSwitch
9900 supports 1+1 redundant and hot-swappable power supplies. The power supply units are
internal but removable to allow for easier maintenance and replacement. The omniSwitch 9900
power supplies provide both system power and PoE power. The platform supports power load-
sharing for PoE between the power supplies providing up to 10800 w of PoE per switch. There
is no interruption of service when a new power supply is installed or an existing one replaced.
The omniSwitch 9900 allows for maximum flexibility and investment protection as customers
migrate from 1 GigE and 10 GigE to 40 GigE and beyond.




Datasheet
Alcatel -Lucent OmniSwitch 9900 Series


                                                                                   WS0U-ARISTA00001680
      Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 6 of 15



Detailed product                       Monitoring and                          Software Defined
features                               troubleshooting                         Networking {SDN)
                                        Policy and port-based mirroring          Programmable AOS RESTful API
Simplified manageability                (many to many)                           Fully programmable OpenFlow
 Fully programmable RESTful w eb
                                        Remote port mirroring                    1.3.1 and 1.0 agent for control of
 services interface with XML and                                                 native OpenFlo w and hybrid ports
                                        sFlo w vs and Remote Network
 JavaScript Object Notation (JSON)
                                        Monitoring (RMON)                       OpenStack networking plug-in
 support. API enables access to CLI
                                        Dying gasp support through
 and individual MIB objects                                                    Advanced security
                                        SNMP and syslog messages
 Intuitive CLI in a scriptable Bash
 environment through console,
                                        IP tools: ping and trace route         Network control
                                        Unidirectional Link Detection           AOS secured di v ersified
 Telnet or Secure Shell (SSH) v2
                                        (UDLD)                                  code solution is av ailable on
 over 1Pv4/1Pv6
                                        Digital Diagnostic Monitoring           omniSwitch" 9900, hardening it
 Built- in Python engine
                                        (DOM)                                    at both the software source code
 enables automation, providing
                                                                                 and binary executable lev els to
 programmatic access of netw ork       Resiliency and high                       enhance overall network security.
 events w ith scripted controlled      availability
 actions                                                                        AOS secured diversified code
                                        Unified management, control             protects networks from intrinsic
 Po w erful WebVie w Graphical Web      and fabric- mesh virtual chassis        vulnerabilities, code exploits,
 1nterface through HTTP and HTTPS       technology                              embedded malware, and potential
 over 1Pv4/1Pv6
                                        1 +1 redundant supervisor               back doors that could compromise
 Integrated with Alcatel - Lucent       manager                                 mission - critical operations.
 Enterprise OmniVista • products
                                        Virtual chassis In-Service Softw are   • AOS secured di v ersified code is
 for netw ork management.
                                        Upgrade (ISSU)                           a proactive, defense -in- depth
 Integrated w ith Alcatel-Lucent
                                        Smart continuous sw itching              approach toward network security
 Enterprise Omnivista• cloud
                                        technology                               that continuously defines and
 platform for cloud based netw ork
                                        ITU -T G.8032/Y1344 2010:                implements value-add capabilities
 management.
                                        Ethernet Ring Protection                 to address both current and future
 Full configuration and
                                        IEEE 802 .ls Multiple Spanning           threats.
 reporting using Simple Netw ork
                                        Tree Protocol (MSTP) , IEEE 802 .10
 Management Protocol (SNMP)                                                    Access control
                                        Spanning Tree Protocol
 vl/2 / 3                                                                       AOS Access Guardian framework
                                        (STP) and IEEE 802 .1 w Rapid
 to facilitate third -party netw ork                                            for comprehensive user-policy-
                                        Spanning Tree Protocol (RSTP)
 management over I Pv4/ I Pv6                                                    based NAC
                                        Per -VLAN spanning tree (PVST+)
 File upload using USB, TFTP, FTP,                                             • Autosensing IEEE 802.lX multi-
                                        and l x l STP mode
 SFTP or SCP using I Pv4/ I Pv6                                                  client, multi-VLAN support
                                        IEEE 802 .3ad/802 .1AX Link
 Multiple microcode image support                                                Media Access Control (MAC)-
                                        Aggregation Control Protocol
 with fa 11 back recovery                                                        based authentication for
                                        (LACP) and static link aggregation
 Local (on the flash) and remote                                                 non-IEEE 802 .lX hosts
                                        (LAG) groups across modules
 server logging (Syslog): event                                                  Web -based authentication
                                        Virtual Router Redundancy
 and command logging                                                             (captive portal) : a customizable
                                        Protocol (VRRP) w ith tracking
 Loopback IP address support                                                     w eb portal residing on the switch
                                        capabilities
 for management per service                                                      User Network Profile (UN P)
                                        IEEE protocol auto-discovery
• Management Virtual Routing                                                     simplifies NAC by dynamically
                                        Bidirectional Forwarding
  and Forwarding (VRF) support                                                   providing pre-defined policy
                                        Detection (BFD)
 Dynamic Host Configuration                                                      configuration to authenticated
                                        Redundant and hot-sw appable
 Protocol (DHCP) relay for                                                       clients: VLAN, ACL, band w idth
                                        power supplies
 I Pv4/I Pv6                                                                   • secure Shell (SSH) with public
                                        Hot-swappable fan trays
 IEEE 802 . lAB Link Layer                                                       key infrastructure (PKI) support
                                        Built-in CPU protection against
 Discovery Protocol (LLDP)                                                      Terminal Access Controller
                                        malicious attacks
 w ith Media Endpoint Discov ery                                                Access -Control System Plus
 (MED) extensions                       Split virtual chassis protection:
                                                                                (TACACS+) client
                                        Auto- detection and recovery of
 Netw ork Time Protocol (NTP)                                                    centralized Remote Access Dial -
                                        virtual chassis splitting due
• DHCPv4 and DHCPv6 server                                                       In User Service (RADIUS) and
                                        to Virtual Fabric Link (VFL)
                                                                                 Lightw eight Directory Access
                                        failures
                                                                                 Protocol (LDAP) administrator
                                        Broadcast and multicast storm
                                                                                 authentication
                                        control to avoid degradation in
                                        overall system performance




Datasheet
Alcatel - Lucent OmniSwitch 9900 Series                                                                               5



                                                                                                   WS0U-ARISTA00001681
      Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 7 of 15



 Centralized RADIUS for device            LLDP network polices for dynamic       Neighbor Discovery Protocol
 authentication and network               designation of VLAN - 10 and           (NOP)
 access control authorization             Layer-2/ Layer-3 priority for IP       Policy-based routing and
 Learned Port Security (LPS)              phones                                 server load balancing
 or MAC address lockdown                  Auto-QoS for sw itch management        DHCPv6 server
 ACLs; flow-based filtering in            traffic as well as traffic from IP     Export/Import 1Pv6 routes
 hardware (Layer 1 to Layer 4)            phones                                 across VRFs
 DHCP Snooping, DHCP IP and
                                         1Pv4 routing                           1Pv4/1Pv6 multicast
 Address Resolution Protocol
                                          Multiple Virtual Routing and           Internet Group Management
 (ARP) spoof protection
                                          Forwarding (VRF)                       Protocol (IGMP) v1/v2/v3
 ARP poisoning detection
                                          Static routing w ith route labeling    snooping
 IP source filtering as a protective
                                          Routing Information Protocol (RIP)     Protocol Independent Multicast
 and effective mechanism against
                                          vl and v2                              - Sparse- Mode (PIM-SM) , Source
 ARP attacks
                                          Open Shortest Path First (OSPF)        Specific Multicast (PIM-SSM),
 LLDP Security mechanism for
                                          v2 with graceful restart               Protocol Independent
 rogue device detection and
                                          Intermediate System to                 Multicast - Dense- Mode (Pl M-
 restriction
                                          Intermediate System (IS-IS) with       OM) , Bidirectional Protocol
 BYOD provides on-boarding
                                          graceful restart                       Independent Multicast (PIM-BiDir)
 of guest, IT/non-IT issued and
                                          Border Gateway Protocol (BGP)          Distance Vector Multicast Routing
 silent devices. Restriction or
                                          v4 with graceful restart               Protocol (DVMRP)
 remediation of traffic from non-
 compliant devices. Uses RADIUS           Generic Routing Encapsulation          Multicast Listener Discovery
 CoA to dynamically enforce               (GRE) and IP/IP tunneling              (MLD) v1/v2 snooping
 User Network Profiles based on           Virtual Router Redundancy              PIM to DVMRP gateway support
 authentication , profi I ing, posture    Protocol (VRRPv2)                      (S,G) and (*,G) forwarding
 check of devices.                        DHCP relay, including generic User
                                          Datagram Protocol (UDP) relay
                                                                                Advanced Layer-2 services
MACSec                                    Address Resolution Protocol (ARP)
                                                                                 Up to 4094 IEEE 802 .lQ VLANs
 Provides secure communication                                                   Ethernet services support using
                                          Pol icy-based routing and server
 for traffic on all ethernet links,                                              IEEE 802 . lad Provider Bridges
                                          load balancing
 using MACSec technology                                                         (also known as Q-in-Q or VLAN
                                          DHCPv4 server
                                                                                 stacking)
Quality of Service (QoS)                  IP router port
                                                                                 Fabric virtualization services IEEE
 Priority queues: Eight hardware-         Export/Import I Pv4 routes
                                                                                 802 . laq Shortest Path Bridging
 based queues per port                    across VRFs
                                                                                 (SPB-M)
 Traffic prioritization: Flow-based
                                         1Pv6 routing                            ~   Ethernet Virtual Connection
 QoS                                                                                 (EVC) support for transparent
                                          Multiple Virtual Routing and
 Flow-based traffic pol icing and                                                    LAN services such as E-LAN ,
                                          Forwarding (VRF)
 bandwidth management                                                                E-Line and E-Tree
                                          Internet Control Message Protocol
 32-bit I Pv4/128 -bit I Pv6 non-                                                ~   Multipoint Ethernet VPN (EVPN)
                                          version 6 (ICMPv6)
 contiguous mask classification                                                      over I-SID service virtualization
                                          Static routing
 Egress traffic shaping                                                              or Q-in-Q tunnels
                                          Routing Information Protocol
 DiffServ architecture                                                           ~   Ethernet network-to-network
                                          Next Generation (RI Png)
 Congestion avoidance: IEEE                                                          interface (NNI) and user
                                          Open Shortest Path First (OSPF)
 802.3x Flow Control (FC)                                                            network interface (UNI)
                                          v3 with graceful restart
 SIP detection, session monitoring                                               ~   Service Access Point (SAP)
                                          Intermediate System to
 and tracking                                                                        profile identification
                                          Intermediate System (IS-IS)
 Provides real -time conversation                                                ~   Service VLAN (SVLAN) and
                                          with graceful restart
 quality information contained in                                                    Customer VLAN (CVLAN)
                                          Multi-Topology IS-IS
 the SIP packets concerning packet                                                   support
                                          BGP v4 multiprotocol extensions
 loss, delay, jitter, mean opinion                                               ~   VLAN translation and mapping
                                          for I Pv6 routing (multiprotocol
 score (MOS), R-Factor in real time                                                  including CVLAN to SVLAN
                                          Border Gateway Protocol,
 SIP profile for QoS, priority tuning                                            ~   C-tag to S-tag priority mapping
                                          MP-BGP)
 for end-to-end processing                                                       DHCP Option 82 : Configurable
                                          Graceful restart extensions for
 Multicast DNS Relay: Bonjour                                                    relay agent information
                                          OSPF and BGP
 protocol support for wired                                                      Multicast VLAN Registration
                                          Virtual Router Redundancy
 AirGroup                                                                        Protocol (MVRP)
                                          Protocol (VRRPv3)




Datasheet
Alcatel - Lucent OmniSwitch 9900 Series



                                                                                                     WSOU-AR1STA00001682
      Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 8 of 15



 High-availability VLAN (HA-            CMM USB Type A: active Green          UL-GS Mark, Germany
 VLAN) for Layer- 2 clusters such       I ink/ activity                       GOST, Russian Federation
 as Microsoft" Netw ork Load            CMM EMP: active Green link/           EN 60825-1 Laser
 Balancing (MS -NLB) and active -       activity                              EN 60825-2 Laser
 active fire w all clusters             PWR Save: active Green (reserved      CDRH Laser
 Jumbo frame support up to              for future use)
 9216 bytes                                                                  Federal certifications
 Br idge Protocol Data Unit (BPDU)
                                       Per-port LEDs                          Fl PS 140- 2
 blocking                               CMM 40G Uplink Mode: First LED        Common Criteria EAL2
                                        active Green Iink/ activity
 Spanning Tree Protocol (STP) Root                                            Common Criteria NDcPP
 Guard prevents edge devices from       CMM 40G VFL Mode : First LED
                                                                              JITC
 becoming STP root nodes                active Blue link/ activity
                                                                              Trade Agreements Act
 MAC- Forced Forwarding support         CMM 10G Uplink Mode: All LEDs
 according to RFC 4562                  active Yello w Iink/activity         Supported standards
 Pri v ate VLAN feature for user        CMM 10G VFL Mode : All LEDs
                                                                             IEEE standards
 traffic segregation                    active Blue link/ activity
                                                                              IEEE 802.10 STP
 TR- 101 Point-to-Point Protocol        1G: active Green link/ activity
                                                                              IEEE 802 . lp CoS
 over Ethernet (PPPoE)                  1G PoE enabled: active Yellow
                                                                              IEEE 802 . lQ VLANs
 Intermediate Agent allo w ing for      I ink/ activity
                                                                              IEEE 802.lab (LLDP)
 the PPPoE netw ork access method       10G: acti v e Green Iink/ activity
                                                                              IEEE 802 . lag (OA&M)
 TACACS+ client allo w s for
                                       Compliance and                         IEEE 802. lad Provider Bridges
 authentication authorization and
 accounting (AAA) w ith a remote
                                       certifications                         Q- in-Q/ VLAN stacking
 TACACS+ serv er                                                              IEEE 802 .lak Multiple VLAN
                                       EMI/EMC - Commercial
                                                                              Registration Protocol (MVRP)
PoE                                     FCC 47 CFR Part 15 Class A
                                                                              IEEE 802. laq Shortest Path
 Dynamic PoE allocation delivers        ICES-003 Class A
                                                                              Bridging (SPB)
 only the po w er needed by the         CE marking for European
                                                                              IEEE 802 . ls MSTP
 attached device up to the total        countries (Class A)
                                                                              IEEE 802.lw RSTP
 po w er budget for most efficient      EMC Directive 89 / 336/ EEC
                                                                              IEEE 802 . lX Port-based Netw ork
 po w er consumption                    EN55022:1998:2006 Class A
                                                                              Access Control (PNAC).
 PoE models support Alcatel-            EN55024:1998:A 1:
                                                                              IEEE 802.3x Flow Control
 Lucent IP phones and WLAN              2001 +A2 :2003
                                                                              IEEE 802 .3i 10Base-T
 access points, as w ell as any IEEE    EN61000-3-2
                                                                              IEEE 802 .3u Fast Ethernet
 802.3af-compliant end device           EN61000-3-3
                                                                              IEEE 802.3z 1 GigE
 Configurable per- port PoE             EN61000-4-2
                                                                              IEEE 802 .3ab 1 GBase-T
 priority and ma x po w er for          EN61000-4-3
 po w er allocation                                                           IEEE 802.3af Po w er over Ethernet
                                        EN61000-4-4
 Negotiation for Additional PoE                                               IEEE 802 .3at PoE Plus
                                        EN61000-4-5
 Power using LLDP Po w er-via -                                               IEEE 802.3ac VLAN Tagging
                                        EN61000- 4 -6
 MDI TLV                                                                      IEEE 802 .3ad/802 .1AX Link
                                        EN61000-4-8
                                                                              Aggregation
                                        EN61000-4-11
Technical specifications                                                      IEEE 802.3ae 10 GigE
                                        CISPR22:1997 (Class A)
                                                                              IEEE 802 .3an 10 GBase-T
Product specifications and              VCCI (Class A)
                                                                              IEEE 802.3az Energy Efficient
measurements                            AS/ NZS 3548 (Class A)                Ethernet (EEE)
                                        IEEE 802 .3 Hi-Pot requirement
System LEDs                                                                   IEEE 802 .3ba 40 GigE
                                        and 1.5 kV surge on data port
 Chassis Backlight (OS9900) :                                                 IEEE 802 .3bm 40/100 GigE
                                        for copper interfaces
 acti ve Blue                                                                 IEEE 802.3bz 2.5/5 GigE
 CMM Backlight (OS99-CMM):             Safety agency certifications           IEEE 802 . lx-2004
 active Blue                            US UL 60950                           IEEE 802. lae MAC Security
 40G: active Green                      IEC 60950-1 :2001 ; all national      IEEE 1588-2008 (PTP)
 PRI : Primary act ive Green/           deviations                            IEEE 802.3bm (CAUl-4,
 Secondary active Yello w               EN 60950-1: 2001; all deviations      100GBASE-SR4 clause 95)
 VC: active Blue                        CAN / CSA-C22.2 No. 60950-1-03        IEEE 802 .3bj (100Base-KR4
 FAB : active Green                     AS/ NZ TS-001 and 60950:2000 ,        clause 93 , 100GBase-CR4)
 PS: active Green                       Australia                             IEEE 802.3ba (100GBASE-LR4,
 TEMP: active Green                     UL-AR, Argentina                      ER4 clause 88)
                                                                              IEEE 802 .3by 25 Gig Ethernet




Datasheet
Alcatel - Lucent OmniSwitch 9900 Series



                                                                                                   WSOU-AR1STA00001683
       Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 9 of 15



ITU-T recommendations                  RFC 2385 BGP MOS Signature           RFC 2362/4601/5059 PIM-SM
• ITU-T G.8032/Y.1344 2010:            RFC 2439 BGP Route Flap              RFC 5015 BiDIR PIM
  Ethernet Ring Protection (ERPv2)     Damping                              RFC 5060 Protocol Independent
                                       RFC 2545 BGP-4 Multiprotocol         Multicast MIB
ANSI recommendations                   Extensions for I Pv6 Routing         RFC 5240 Pl M Bootstrap Router
• ANSI TIA-1057 LLDP-MED Support
                                       RFC 2796 BGP-4 Route Reflection      MIB
IETF RFCs                              RFC 2858/4760 Multiprotocol          RFC 5132 Multicast Routing MIB
                                       Extensions for BGP-4
1Pv4                                                                       1Pv6
                                       RFC 3065 BGP AS Confederations
  RFC 2003 I P/1 P Tunneling                                                RFC 1981 Path MTU Discovery
                                       RFC 4456 BGP Route Reflection
  RFC 2784 GRE Tunneling                                                    RFC 2460 I Pv6 Specification
                                       RFC 4486 Subcodes for BGP
 RFC 2131 Dynamic Host                                                      RFC 2464 I Pv6 over Ethernet
                                       Cease Notification
 Configuration Protocol (DHCPv4)                                            RFC 2465 MIB for 1Pv6: Textual
                                       RFC 4724 Graceful Restart
  RFC 4022/2452 MIB for 1Pv4 TCP                                            Conventions (TC) and General
                                       for BGP
  RFC 4087 IP Tunnel MIB                                                    Group
                                       RFC 5082 Generalized TTL
  RFC 4113/2454 MIB for 1Pv4 UDP                                            RFC 2466 MIB for 1Pv6: ICMPv6
                                       Security Mechanism (GTSM)
                                                                            Group
  RFC 4292/4293 1Pv4 MIBs              RFC 3392/5492/5668/6793 BGP
                                                                            RFC 2711 Router Alert Option
                                       4-0ctet ASN and Capabilities
OSPF                                                                        RFC 3056 6to4 Tunnels
                                       Advertisement with BGP-4
 RFC 1765 OSPF Database                                                     RFC 3315 Dynamic Host
                                       RFC 5396/5668/6793 BGP
 Overflow                                                                   Configuration Protocol for 1Pv6
                                       4 -0ctet ASN and Textual
 RFC 1850/2328/4750 OSPF v2                                                 (DHCPv6)
                                       Representation of ASN
 and MIB                                                                    RFC 3484 Default Address
  RFC 2154 OSPF MOS Signature        IS-IS                                  Selection
  RFC 2370/3630 OSPF Opaque LSA        RFC 1142/1195/3719/3787/5308         RFC 3493/2553 Basic Socket API
  RFC 3101 OSPF NSSA Option            IS-IS v4                             RFC 3542/2292 Advanced Sockets
  RFC 3623 OSPF Graceful Restart       RFC 2763/2966/3567 /3373             API
  RFC 27 40 OSPFv3 for I Pv6           Adjacencies and route                RFC 3587/2374 Global Unicast
                                       management                           Address Format
  RFC 27 40/5340 OSPFv3 for I Pv6
                                       RFC 5120 M-ISIS: Multi Topology      RFC 3595 TC for I Pv6 Flow Label
 RFC 4552 Authentication/
                                       IS-IS
 Confidentiality for OSPFv3                                                 RFC 3596/1886 DNS for 1Pv6
                                       RFC 5306 Graceful Restart
  RFC 5187 OSPFv3 Graceful                                                  RFC 4007 Scoped Address
  Restart                              RFC 5309/draft-ietf-isis-igp-p2p-
                                                                            RFC 4022/2452 MIB for 1Pv6 TCP
                                       over-lan Point to point over LAN
  RFC 5838 MIB for OSPFv3                                                   RFC 4087 IP Tunnel MIB
                                       RFC 6329 IS-IS Extensions
                                                                            RFC 4113/2454 MIB for 1Pv6 UDP
RIP                                    Supporting IEEE 802. laq SPB
                                                                            RFC 4193 Unique Local Addresses
  RFC 1058 RIP vl                      RFC 5304 IS-IS Cryptographic
                                                                            RFC 4213/2893 Transition
 RFC 1722/1723/2453/1724 RIP           Authentication
                                                                            Mechanisms
 v2 and MIB                            RFC 5310 IS-IS Generic
                                                                            RFC 4291/3513/2373 Addressing
  RFC 1812/2644 1Pv4 Router            Cryptographic Authentication
                                                                            Architecture (uni/any/multicast)
  Requirements
                                     IP Multicast                           RFC 4292/4293 1Pv6 MIBs
  RFC 2080 RI Png for I Pv6
                                       RFC 1075 DVMRP                       RFC 4301/2401 Security
BGP                                    RFC 2365 Multicast                   Architecture
 RFC 1269/1657/4273 BGP v3             RFC 2710/3019/3810/MLD v2            RFC 4302/2402 IP Authentication
 and v4 MIB                            for I Pv6                            Header
  RFC 1403/17 45 BGP/OSPF              RFC 2715 PIM and DVMRP               RFC 4303/2406 IP Encapsulating
  Interaction                          interoperability                     Security Payload (ESP)
 RFC 1771-1774/2842/2918/              RFC 2933 IGMP MIB                    RFC 4308 Cryptographic Suites
 3392/4271 BGP v4                      RFC 3376 IGMPv3 (includes IGMP       for I Psec
  RFC 1965 BGP AS Confederations       v2/v1)                               RFC 4443/2463 ICMPv6
  RFC 1966 BGP Route Reflection        RFC 3569 Source-Specific             RFC 4861/2461 Neighbor
 RFC 1997/1998/4360 BGP                Multicast (SSM)                      Discovery
 Communities Attribute                 RFC 3973 Protocol Independent        RFC 4862/2462 Stateless Address
 RFC 2042/5396 BGP New                 Multicast- Dense Mode (PIM-OM)       Auto-confi gu ration
 Attribute                             RFC 4541 Considerations for IGMP     RFC 5095 Deprecation of Type      o
                                       and MLD Snooping Switches            Routing Headers in I Pv6




Datasheet
Alcatel - Lucent OmniSwitch 9900 Series



                                                                                              WSOU-AR1STA00001684
     Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 10 of 15



Manageability                         RFC 5424 The Syslog protocol          QoS
 RFC 854/855 Telnet and Telnet        RFC 6585 Additional HTTP Status          RFC 896 Congestion Control
 options                              Codes                                    RFC 1122 Internet Hosts
 RFC 959/2640 FTP                     RFC 4253 The Secure Shel I (SS H)        RFC 24 7 4/2475/2597 /3168/3246
 RFC 1350 TFTP Protocol               Transport Layer Protocol                 DiffServ
 RFC 1155/2578-2580 SMI vl            RFC 4254 The Secure Shel I (SSH)         RFC 3635 Pause Control
 and SMI v2                           Connection Protocol                      RFC 2697 srTCM
 RFC 1157 /2271 SNMP                  RFC 3576 Dynamic Authorization
                                                                               RFC 2698 trTCM
 RFC 1212/2737 MIB and MIB-11         Extensions to RADI us
 RFC 1213/2011-2013 SNMP                                                    Others
                                     Security
 v2 MIB                                                                     • RFC 791/894/1024/1349 IP
                                      RFC 1321 MOS
 RFC 1215 Convention for SNMP                                                 and IP/Ethernet
                                      RFC 2104 HMAC Message
 Traps                                                                         RFC 792 ICMP
                                      Authentication
 RFC 1573/2233/2863 Private                                                    RFC 768 UDP
                                      RFC 2138/2865/2868/3575
 Interface MIB                                                                 RFC 793/1156 TCP/IP and MIB
                                      /2618 RADIUS Authentication and
 RFC 1643/2665 Ethernet MIB           Client MIB                               RFC 826 ARP
 RFC 1867 Form-based File Upload      RFC 2139/2866/2867 /2620                 RFC 919/922 Broadcasting
 in HTML                              RADIUS Accounting and Client MIB         Internet Datagram
 RFC 1901 - 1908/3416 -3 418          RFC 2228 FTP Security Extensions         RFC 925/1027 Multi-LAN ARP/
 SNMP v2c                                                                      Proxy ARP
                                      RFC 2284 PPP EAP
 RFC 2096 IP MIB                                                               RFC 950 Subnetting
                                      RFC 2869/2869bis RADIUS
 RFC 2131 DHCP Server/Client          Extension                                RFC 951 BOOTP
 RFC 2388 Returning Values from       RFC 3162 RADIUS and 1Pv6                 RFC1151RDP
 Forms: multipart/form -data          RFC 4301 Security Architecture           RFC 1191 Path MTU Discovery
 RFC 2396 Uniform Resource            for IP                                   RFC 1256 ICMP Router Discovery
 Identifiers (URI): Generic Syntax                                            RFC 1305/2030 NTP v3 and
                                      RFC 1826/1827/4303/4305
 RFC 2570-2576/3410-3415/3584         Encapsulating Payload (ESP) and         Simple NTP
 SNMP v3                              crypto algorithms                        RFC 1493 Bridge MI B
 RFC 2616 /2854 HTTP and HTML         RFC 2560 X.509 Internet Pub I ic         RFC 1518/1519 CIDR
 RFC 2667 IP Tunneling MIB            Key Infrastructure Online                RFC 1541/1542/2131/3396/3442
 RFC 2668/3636 IEEE 802 .3            Certificate Status Protocol - OCSP       DHCP
 MAU MIB                              RFC 2986 PKCS #10: Certification         RFC 1757/2819 RMON and MIB
 RFC 2674 VLAN MIB                    Request Syntax Specification             RFC 2131/3046 DHCP/BootP
 RFC 3023 XML Media Types             Version 1.7                              Relay
 RFC 3414 User-based Security         RFC 3268 Ad vanced Encryption            RFC 2132 DHCP Options
 Model                                Standard (AES) Ciphersuites for          RFC 2251 LDAP v3
 RFC 4122 A Universally Unique        Transport Layer Security (TLS)           RFC 2338/3768/2787 VRRP and
 I Dentifier (UUI D) URN Namespace    RFC 4346 The Transport Layer             MIB
 RFC 4234 Augmented BNF for           Security (TLS) Protocol Version 1.1      RFC 2581 TCP Congestion Control
 Syntax Specifications: ABNF          RFC 5246 The Transport Layer             RFC 3021 Using 31-bit Prefixes
 RFC 4251 Secure Shell Protocol       Security (TLS) Protocol Version 1.2
                                                                               RFC 3060 Pol icy Core
 Architecture                         RFC 5280 Internet X.509 Public
                                                                               RFC 3176 sFlow
 RFC 4252 Secure Shel I (SSH)         Key Infrastructure Certificate and
                                                                               IETF draft "IP/IPVPN services with
 Authentication Protocol              Certificate Revocation List (CRL)
                                                                               IEEE 802 . laq SPB networks"
 RFC 4502 Remote Monitoring           Profile
                                                                               RFC 4562 MAC-Forced Forwarding
 Management Information Base          RFC 6125 Representation and
 Version 2                            Verification of Domain - Based        Software Defined Networking
 RFC 4627 JavaScript Object           Application Service Identity with     (SDN)
 Notation (JSON)                      PKI                                     OpenFlow Switch Specification,
                                      Draft-ietf-radext-radsec-12 TLS         Version 1.3.1
                                      encryption for RADIUS                   OpenFlo w Switch Specification,
                                                                              Version 1.0.0
                                                                            'Ple ase refer to current Release Notes for details
                                                                            on supported features.




Datasheet
Alcatel - Lucent OmniSwitch 9900 Series



                                                                                                        WSOU-AR1STA00001685
        Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 11 of 15



Chassis model

 OmniSwitch 9907
 Number of modular slots                                            11 (Front accessib le 7 slots+ Rear accessible 4 slots)
 Management and network interface slots (NI)                        7 (Slot 1 CMM with integrated 2 x 40G NI. Slot 2 is universal;
                                                                    accommodates CMM or NI. CMM/NI is limited to 160 Gb/s switching
                                                                    capacity)
 Fabric module slots (C FM)                                         4 (Bays marked CFM 3 and CFM 4 inactive; reserved for future use)
 Fan tray slots                                                     3
 Current switching capacity per CMM (b/s /pps)                      160 Gb/s Aggregate/128 Mpps
 Current switching capacity per 1 G NI (b/s /pps)                   96 Gb/s Aggregate/77 Mpps
 Current switching capacity per 10 G NI (b/s /pps)                  960 Gb/s Aggregate/767 Mpps
 Current switching capacity per CFM                                 2.56 Tb/s
 Max Chassis switching capacity                                     10.24 Tbps (using 4 fabric modules*)
 Power supply (AC/DC) slots                                         4
 Height (19-in. and 23-in. rack mount)                              llU
 Dimensions (HxWxD)                                                 49.02 x 44.2 x 58.42 cm (19.3 x 17.4 x 23 in)
 Weight (RCB)                                                       32.83 kg (72 24 lb)
 Environment
 Operating temperature                                              0°C to 45°C (32 ' F to 113°F)
 Storage temperature                                                -20°C to 70°C (-4°F to 158°F)
 Operating humidity                                                 10% to 90% (non -condensing)
 Storage humid ity                                                  10% to 95% (non -condens ing)
 Max operating altitude                                             4000m/13,000 feet
• current Ni's require on ly 2 fabric modules


Network interface characteristics

 Model numbers            CPU                                               Memory                   Port count    Interface type
 OS99-CMM                 Intel " Rangeley Quad core, 1.7 GHz,              16 GB SDRAM, 2 GB        6             USB Type-A, EMP**
                          64-bit                                            eUSB Fl ash*, 32 Mb                    RJ -45, Conso le RJ-45/
                                                                            packet buffer                          micro -USB, 2x 40 GigE
                                                                                                                   QS FP+
 OS99-GN 1-48             Intel Rangeley Dual core, 1.7 GHz,                8 GB SDRAM, 32 Mb        48            10/100/lOOOBase-T
                          64-bit                                            packet buffer
 OS99-GN I- P48           Intel Range ley Dual core, 1.7 GHz,               8 GB SDRAM, 32 Mb        48            10/100/lOOOBase-T
                          64-bit                                            packet buffer                          PoE
 OS99-XN 1-48             Intel Rangeley Dual core, 1.7 GHz,                8 GB SDRAM, 192 Mb       48            1/10 GigE Base-T
                          64-bit                                            packet buffer
 OS99-XN I-U48            Intel Range ley Dual core, 1.7 GHz,               8 GB SDRAM, 192 Mb       48            1/10 GigE SFP+
                          64-bit                                            packet buffer
 OS99-GN I-U48            Intel Rangeley Dual core, 1.7 GHz,                8 GB SDRAM, 32 Mb        48            10/100/lOOOBase-X
                          64-bit                                            packet buffer
 OS99-XN I-U24            Intel Range ley Dual core, 1.7 GHz,               8 GB SDRAM, 32 Mb        24            1/10 GigE SFP+
                          64-bit                                            packet buffer
 OS99-XNI-U12Q            Intel Rangeley Dual core, 1.7 Ghz,                8 GB SDRAM , 32 Mb       13            12x 1/10 GigE SFP+,
                          64-bit                                            packet buffer                          lx 40 GigE QSFP+
 OS99-XNI-                Intel Range ley Dual core, 1.7 GHz,               8 GB SDRAM, 192 Mb       48            1/2.5/5/10 GigE Base-T
 P48Z 16                  64-bit                                            packet buffer                          Po E
 OS99-XN I-P24ZS          Intel Rangeley Dua l core, 1.7 GHz,               8 GB SDRAM, 192 Mb       24            1/2.5/5/10 GigE Base-T
                          64-bit                                            packet buffer                          PoE
 OS99-XNI-                Intel Range ley Dual core, 1.7 Ghz,               8 GB SDRAM, 32 Mb        26            12x 1/10 GigE SFP+,
 UP24Q2                   64-bit                                            packet buffer                          12x 1/10 GigE Base-T,
                                                                                                                   2x 40 GigE QSFP+
 OS99-CN I-US             Intel Rangeley Dua l core, 1.7 GHz,               8 GB SDRAM, 192 Mb       8             40/100 GigE Base-X
                          64-bit                                            packet buffer                          4x10/25 GigE Base-X
*eUSB Flash for storing switch configuration , monitor ing logs and ADS images etc.
"EMP (Ethernet Management Port) for out-of-band management




Datasheet
Alcatel -Lucent OmniSwitch 9900 Series


                                                                                                                          W SOU-AR1 STA00001 686
      Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 12 of 15



Power supplies

 Model numbers     Max with 1 PSU     Input voltage/ current   Max output power/   Dimension (hxwxd)          Weight
                                                               current
 OS99-PS-A         3K Watts           100 V AC (138A) to       1200 W/21.4 A       1.63 in x 4 in x 17.2 in   4.8 lb (2.18 kg)
                                      240 V AC (16.5 A)        3000 W/53.5 A
 OS99-PS-D         2.5K Watts         -40 V DC to              2500 W/44.6 A       1.63 in x 4 in x 17.2 in   4.6 lb (2.1 kg)
                                      -72 V DC
The OmniSwitch 9900 platform is capable of supporting MACsec, IEEE 1588 PTP transparent clock, Multiprotocol Label
Switching (MPLS), Virtual Extensible LAN (VXLAN) and IEEE Data Center Bridging (DCB) for lossless Ethernet. The software
to support these features may be available in a future release.

Ordering information
Chassis and power supply

 Model numbers          Description
 OS9907-CHAS             OS9900 11-slot chassis with 7 front accessible CMM/NI slots and 4 rear accessible fabric
                         slots. Includes 3 x fan trays - 5 dedicated slots for any OS9900 network interfaces modules, 1
                         dedicated slot for CMM (management module), 1 hybrid slot for either CMM OR network interface
                         module, 4 dedicated slots for CFMs (switch fabric module), 4 power supply bays.
 OS9907-CB-A-XX          OS9907 base bundle with AC power and SSL (DES, 3DES, RC2, RC4). Base bundle includes 1 x
                         OS9907 Chassis with 3 x Fan Trays, 1 x OS99-CMM management module, 1 x OS9907-CFM fabric
                         module, 1 x OS99-PS-A power supply, and fully featured AOS software w/ advanced IP routing
                         SW (1Pv4/1Pv6). XX country specific power cord designator.
 OS9907-CB-D             OS9907 base bundle with DC power and SSL (DES, 3DES, RC2, RC4). Base bundle includes 1 x
                         OS9900 Chassis with 3 x Fan Trays, 1 x OS99-CMM management module, 1 x OS9907-CFM fabric
                         module, 1 x OS99-PS-D power supply, and fully featured AOS software w/ advanced IP routing
                         SW (1Pv4/1Pv6)
 OS9907-RCB-A-XX         OS9907 redundant bundle with AC power and SSL (DES, 3DES, RC2, RC4). Redundant bundle
                         includes 1 x OS9900 Chassis with 3 x Fan Trays, 2 x OS99-CMM management module, 2 x
                         OS9907-CFM fabric module, 2 x OS99-PS-A power supplies, and fully featured AOS software
                         w/ advanced IP routing SW (1Pv4/1Pv6). XX country specific power cord designator.
 OS9907-RCB-D            OS9907 redundant bundle with DC power and SSL (DES, 3DES, RC2, RC4). Redundant bundle
                         includes 1 x OS9900 Chassis with 3 x Fan Trays, 2 x OS99-CMM management module, 2 x
                         OS9907-CFM fabric module, 2 x OS99-PS-D power supplies, and fully featured AOS software
                         w/ advanced IP routing SW (1Pv4/1Pv6).
 OS9907-Fan tray         OS9907 Fan Tray. Spare.
 OS99-PS-A-XX            OS9900 series AC power supply. Provides up to 3KW of power, auto-ranging 110VAC-240VAC.
                         XX country specific power cord designator.


Management and switching fabric modules

 Model numbers          Description
 OS99-CMM                OS9900 Chassis Management Module w/SSL (DES, 3DES, RC2, RC4). The OS99-CMM includes a
                         processor module, 2x 40G QSFP ports and AOS software w/ advanced IP routing SW (1Pv4/1Pv6).
 OS9907-CFM              OS9900 Chassis Fabric Module. OS9907-CFM provides inter switch fabric.



Network interface cards

 Model numbers          Description
 Gigabit modules
 OS99-GN 1-48           OS9900 Gigabit network interface card offers 48 wirerate RJ-45 10/100/lOOOM Base-T ports.
                        This Enhanced network interface card is MPLS ready, supports MACSEC, and provides large table
                        support for L2, L3, and ACL policies.
 OS99-GN I-U48          OS9900 Gigabit network interface card offers 48 unpopulated wire rate SFP lOOOBase-X ports.
                        This Enhanced network interface card is MPLS ready, supports MACSEC, and provides large table
                        support for L2, L3, and ACL policies.
 OS99-GN I-P48          OS9900 Gigabit network interface card offers 48 wirerate RJ-45 10/100/lOOOM Base-T ports
                        with PoE. This Enhanced network interface card is MPLS ready, supports MACSEC, and provides
                        large table support for L2, L3, and ACL policies.




Datasheet
Alcatel - Lucent OmniSwitch 9900 Series



                                                                                                              WSOU-AR1STA00001687
     Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 13 of 15



Model numbers         Description
10 Gigabit modules
OS99-XNl-48           OS9900 10 Gigabit network interface card offers 48 wirerate RJ-45 lOGBase-T ports. This
                      Enhanced network interface card is MPLS ready, supports MACSEC, and provides large table
                      support for L2, L3, and ACL policies.
OS99-XNI-U48          OS9900 10 Gigabit network interface card offers 48 wirerate unpopulated SFP+ 1/10 GbE ports.
                      This Enhanced network interface card is MPLS ready, supports MACSEC, and provides large table
                      support for L2, L3, and ACL policies.
OS99-XNI-U24          OS9900 10 Gigabit network interface card offers 24 wirerate unpopulated SFP+ 1/10 GbE ports.
                      This Enhanced network interface card is MPLS ready, supports MACSEC, and provides large table
                      support for L2, L3, and ACL policies.
OS99-XNI-U12Q         OS9900 10 Gigabit network interface card offers 12 wirerate unpopulated SFP+ 1/10 GbE ports
                      and 1 wirerate unpopulated QSFP+ 40 GbE port. This Enhanced network interface card is MPLS
                      ready, supports MACSEC, and provides large table support for L2, L3, and ACL policies.
OS99-XNI-P48Z16       OS9900 Multi-Gigabit network interface card offers 32 RJ-45 lOG Base-T and 16 RJ-45
                      1/2.5/5/lOG Base-T wire rate PoE ports. This Enhanced network interface card is MPLS ready,
                      supports MACSEC, and provides large table support for L2, L3, and ACL policies.
OS99-XNI-P24Z8        OS9900 Multi-Gigabit network interface card offers 16 RJ-45 10G Base-T and 8 RJ-45
                      1/2.5/5/lOG Base-T wire rate PoE ports. This Enhanced network interface card is MPLS ready,
                      supports MACSEC, and provides large table support for L2, L3, and ACL policies.
OS99-XNI-UP24Q2       OS9900 10 Gigabit network interface card offers 12 wirerate unpopulated SFP+ 1/10 GbE
                      ports, 12 wirerate RJ-45 lOGBase-T ports and 2 wirerate unpopulated QSFP+ 40 GbE ports. This
                      Enhanced network interface card is MPLS ready, supports MACSEC, and provides large table
                      support for L2, L3, and ACL policies.
100 Gigabit modules
OS99-CNI-U8           OS9900 100 Gigabit network interface card offers 8 unpopulated QSFP28 40/lOOGE ports. This
                      Enhanced network interface card is MPLS ready, and provides large table support for L2, L3, and
                      ACL policies ..
TAA certified model numbers
TA9907-CFM            TA9907 Chassis Fabric Module. TA9907-CFM provides inter switch fabric. TAA
TA9907-CHAS           TA9900 11-slot chassis with 7 front accessible CMM/NI slots and 4 rear accessible fabric slots.
                      There are 4 power supply slots and includes 3 x fan trays. TAA
TA9907-RCB-A-US       TA9907-RCB-A-US redundant bundle with AC power. Bundle includes 1 x TA9900 Chassis, 2 x
                      OS99-CMM management module, 2 x OS9907-CFM fabric module, 2 x OS99-PS-A power supplies,
                      and fully featured AOS software w/ advanced IP routing SW 1Pv4/1Pv6). TAA
TA99-CMM              TA9900 Chassis Management Module w/SSL DES,3DES,RC2,RC4). The OS99-CMM includes a
                      processor module, 2x 40G QSFP ports and its AOS software w/ advanced IP routing SW 1Pv4/
                      1Pv6) TAA
TA99-GNl-48           TA9900 Gigabit network interface card offers 48 wire rate RJ-45 10/100/lOOOM Base-T ports
                      ports. This Enhanced network interface card is MPLS, MACSEC ready, and provides large table
                      support for L2, L3, and ACL policies. TAA
TA99-GNI-P48          TA9900 Gigabit network interface card offers 48 wire rate RJ-45 10/100/lOOOM Base-T ports
                      with PoE. This Enhanced network interface card is MPLS, MACSEC HW ready, and provides large
                      table support for L2, L3, and ACL policies. TAA
TA99-GNI-U48          TA9900 Gigabit network interface card offers 48 unpopulated wire rate SFP 1000Base-X ports.
                      This Enhanced network interface card is MPLS, MACSEC ready, and provides large table support
                      for L2, L3, and ACL policies. TAA
TA99-XNl-48           TA9900 10 Gigabit network interface card offers 48 1/lOG wire rate lOGBase-T ports. This
                      Enhanced network interface card is MPLS, MACSEC HW ready, and provides large table support
                      for L2, L3, and ACL policies. TAA
TA99-XNI-P48Z16       TA9900 Multi-Gigabit network interface card offers 32 RJ-45 lOG Base-T and 16 RJ-45
                      1/2.5/5/lOG Base-T wire rate PoE ports. This Enhanced network interface card is MPLS, MACSEC
                      ready, and provides large table support for L2, L3, and ACL policies. TAA
TA99-XNI-U48          TA9900 10 Gigabit network interface card offers 48 1/lOG wire rate unpopulated SFP+ ports.
                      This Enhanced network interface card is MPLS, MACSEC HW ready, and provides large table
                      support for L2, L3, and ACL policies. TAA




Datasheet
Alcatel -Lucent OmniSwitch 9900 Series


                                                                                                        WSOU-AR1STA00001688
      Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 14 of 15



Model numbers              Description
GE transceivers
TA99-XNI-U12Q              TA9900 10-Gigabit network interface card offers 12 unpopulated wire rate SFP+ 1/10 GbE ports.
                           This Enhanced card is MPLS ready, has MACSEC. and provides large table support for L2, L3, and
                           ACL policies. Provides one 40G QSFP+ port for flexibility. TAA
TA99-XNI-UP24Q2            TA9900 10-Gigabit network interface card offers 12 unpopulated SFP+ 1/10 GbE ports and 12
                           lOG-Base-T ports. This card is MPLS ready, has MACSEC, and provides large table support for L2,
                           L3,and ACL policies. Provides two 40G QSFP+ ports for flexibility. TAA
SFP-GIG-T                  1000Base-T Gigabit Ethernet Transceiver (SFP MSA). SFP works at 1000 Mb/s speed and full-
                           duplex mode.
SFP-GIG-SX                 1000Base-SX Gigabit Ethernet optical transceiver (SFP MSA).
SFP-GIG-LX                 1000Base-LX Gigabit Ethernet optical transceiver (SFP MSA).
SFP-GIG-LH40               1000Base-LH Gigabit Ethernet optical transceiver (SFP MSA). Typical reach of 40 km on
                           9/125 wm SMF.
SFP-GIG-LH70               1000Base-LH Gigabit Ethernet optical transceiver (SFP MSA). Typical reach of 70 km on
                           9/125 wm SMF.
 10 GE SFP+ transceivers
SFP-lOG-SR                 10 Gigabit optical transceiver (SFP+). Supports multimode fiber over 850 nm wavelength
                           (nominal) with an LC connector. Typical reach of 300 m
SFP-lOG-LR                 10 Gigabit optical transceiver (SFP+). Supports monomode fiber over 1310 nm wavelength
                           (nominal) with an LC connector. Typical reach of 10 km
SFP-lOG-ER                 10 Gigabit optical transceiver (SFP+). Supports monomode fiber over 1550 nm wavelength
                           (nominal) with an LC connector. Typical reach of 40 km
SFP-lOG-ZR                 10 Gigabit optical transceiver (SFP+). Supports data transmission at 1550nm over up to 80km
                           single mode fiber. LC connector type.
SFP-lOG-LRM                10 Gigabit optical transceiver (SFP+). Supports multimode fiber over 1310 nm wavelength
                           (nominal) with an LC connector. Typical reach of 220 m on FOOi-grade (62.51-Jm)
SFP-lOG-GIG-SR             Dual-speed SFP+ optical transceiver. Supports multimode fiber over 850nm wavelength (nominal)
                           with an LC connector. Supports 1000BaseSX and lOGBASE-SR
SFP-10G-24DWD80            10 Gigabit DWDM optical transceiver (SFP+ MSA), 1558.17 nm/Channel 24 (100GHz ITU Grid),
                           80 km, LC Connector.
 10 GE SFP+ direct attached cables
SFP-lOG-ClM                10 Gigabit direct attached copper cable (1 m, SFP+).
SFP-10G-C3M                10 Gigabit direct attached copper cable (3 m, SFP+).
SFP-10G-C7M                10 Gigabit direct attached copper cable (7 m, SFP+).
40 GE QSFP+ transceivers
QSFP-40G-SR                Four channel 40 Gigabit optical transceiver (QSFP+). Supports link lengths of 100 m and 150 m,
                           respectively, on OM3 and OM4 multi mode fiber cables.
QSFP-40G-LR                Four channel 40 Gigabit optical transceiver (QSFP+). Supports single mode fiber over 1310 nm
                           wavelength. Typical reach 10 km
QSFP-40G-CLR               Four channel 40 Gigabit optical transceiver (QSFP+). Supports maximum link length of 2 km on
                           Single Mode Fiber using 1310 nm wavelength.
QSFP-40G-ER                Four channel 40 Gigabit optical transceiver (QSFP+). Supports single mode fiber over 1310 nm
                           wavelength. Typical reach 40 km.
QSFP-4x10G-SR              40 Gigabit to 4 x 10 Gigabit Multifiber Push-On (MPO) fiber splitter transceiver
40 GE QSFP+ direct attached cables
QSFP-40G-C1M               40 Gigabit direct attached copper cable (1 m, QSFP+).
QSFP-40G-C3M               40 Gigabit direct attached copper cable (3 m, QSFP+).
QSFP-40G-C7M               40 Gigabit direct attached copper cable (7 m, QSFP+).
QSFP-4X10G-C1M             40 Gigabit to 4 x 10 Gigabit direct attached copper splitter cable (lm, QSFP+)
QSFP-4X10G-C3M             40 Gigabit to 4 x 10 Gigabit direct attached copper splitter cable (3m, QSFP+)
QSFP-4X10G-C5M             40 Gigabit to 4 x 10 Gigabit direct attached copper splitter cable (Sm, QSFP+)
QSFP-40G-AOC20M            Four channel active optical cable with connected QSFP+ transceivers. Supports 40G data rates
                           over link lengths of 20 m.




Datasheet
Alcatel - Lucent OmniSwitch 9900 Series



                                                                                                              WSOU-AR1STA00001689
          Case 6:20-cv-01083-ADA Document 34-14 Filed 08/16/21 Page 15 of 15




 Model numbers                         Description

  100 GE QSFP28 transceivers
 QSFP-100G-SR4                         100 Gigabit optical transceiver (QSFP28) . Supports maximum link length of 100 m on OM4 Multi
                                       Mode Fiber using 850 nm wavelength.
 QSFP-100G-CLR4                        100 Gigabit optical transceiver (QSFP28) . Supports ma x imum link length of 2 km "on Single Mode
                                       Fiber using 1310 nm w avelength ". The transceiver supports both FEC and non-FEC applications.
 QSFP-100G-LR4                         100 Gigabit optical transceiver (QSFP28). Supports maximum link length of 10 km on Single Mode
                                       Fiber using 1310 nm wavelength .
 QSFP-100G-CWDM4                       100 Gigabit optical transceiver (QSFP28) . Supports ma x imum link length of 2 km on Single Mode
                                       Fiber using 1310 nm w avelength . The transceiver supports FEC applications.
  100 GE QSFP28 direct attached cables
 QSFP-lOOG-ClM                         100 Gigabit direct attached copper cable (lm, QSFP28)
 QSFP-100G-C3M                         100 Gigabit direct attached copper cable (3m, QSFP28)
 QSFP-100G-C5M                         100 Gigabit direct attached copper cable (Sm, QSFP28)
 QSFP-100G-AOC20M                      Four channel active optical cable with connected QSFP28 transceivers. Supports 100G data rates
                                       over link lengths of 20 m.
Please repl ace the "-xx· in the part num ber w ith t he country-specific po we r cord (for exampl e. OS9907-RCB- A-US come s with a power cord for t he us.
-UK for the United Kingdo m) w e offer 11 d ifferen t power cord option s see t he price li st for the offi cial po we r cord options offered




Warranty
Hardware Lifetime Limited Warranty to the original owner from time of the purchase up to 5 years after the end-of-sales
(EoS) announcement.



Service and support
For more information about our Professional services, Support services, and Managed services, please go to
http://enterpri se.a Icate 1-1 ucent.com/7servi ces=EnterpriseServi ces&page=d i rectory




www.a l-enterprise.com The Alcatel-Lucen t name an d logo are t rade marks of Nok ia used under li ce nse
by ALE. To v iew other t ra demarks used by affili ated com pan ies of ALE Holdi ng, v isit: www.a l- en terprise.
com/en/lega l/trademarks-copyr ight. All ot her t ra demarks are th e property of th eir respecti ve owners.
The informa t ion presented is subj ect to change w ithou t noti ce. Neither ALE Holdin g nor any of
                                                                                                                            Alcatel·Lucent
its affilia tes assumes any respons ibility for inaccurac ies con tai ned herein. © Copyr ight 2019 ALE
Internat ional, ALE USA Inc. All r ights reserved i n all countries . MPR00 358015 -en (D ece mber 2019)                    Enterprise

                                                                                                                                         WSOU-AR1STA00001690
